Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-00392-PAB-NRN

  A.K., a minor, by and through KELLEY MOYER,

                Plaintiff,

  v.

  CHERRY CREEK SCHOOL DISTRICT NO. 5,
  BOARD OF EDUCATION FOR THE CHERRY CREEK SCHOOL DISTRICT,
  SCOTT SIEGFRIED, in his official capacity as Superintendent of Cherry Creek School
  District, and
  CAROLL DURAN, in her official capacity as Principal of Endeavor Academy,

             Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on the portion of Plaintiff’s Motion and Supporting

  Memorandum of Points for Temporary Restraining Order and Preliminary Injunction

  [Docket No. 35] that requests issuance of a temporary restraining order (“TRO”). The

  Court has jurisdiction pursuant to 28 U.S.C. § 1331.

         Plaintiff A.K. is a high school senior at Endeavor Academy in Centennial,

  Colorado, which is within Cherry Creek School District No. 5. Docket No. 13 at 3, ¶¶ 3-

  4. On October 10, 2019, after school hours, plaintiff posted a photo on the social-

  media platform Snapchat. Id. at 8, ¶ 23. The photo depicts plaintiff and her older

  brother, with scarves covering their heads except for their eyes, “giving the middle-

  finger gesture while holding firearms.” Id. at 10-11, ¶¶ 35-36. Specifically, plaintiff

  holds “a semiautomatic pistol” and her brother holds “a semiautomatic rifle.” Id. at 11,
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 2 of 8




  ¶ 36. The photo is accompanied by a caption, which reads in its entirety:

         me and my legal guardian are going to the gun range to practice gun
         safety and responsible gun ownership while getting better so we can
         protect ourselves while also using the first amendment to practice our
         second ammendment [sic].

  Id., ¶ 38. A parent of one of plaintiff’s classmates reported the photo to Safe2Tell

  Colorado. Id. at 13, ¶ 44. Safe2Tell “is a program that allows individuals to make

  anonymous tips” regarding concerns “for their safety or the safety of others connected

  with Colorado schools and communities.” Id. On October 11, plaintiff was suspended

  from school for five days for “[b]ehavior on or off school property which is detrimental to

  the welfare, safety, or morals of other students or school personnel.” Id. at 14-15,

  ¶¶ 51, 57.

         Plaintiff filed this lawsuit on February 14, 2020. Docket No. 1. She filed an

  amended complaint on March 6, 2020. Docket No. 13. In her amended complaint,

  plaintiff raises four claims under 42 U.S.C. § 1983: (1) a violation of her right to

  freedom of speech under the First and Fourteenth Amendments; (2) denial of due

  process under the Fifth and Fourteenth Amendments on the basis that defendants’

  disciplinary policies are void for vagueness; (3) denial of due process under the First,

  Fifth, and Fourteenth Amendments on the basis that defendants’ disciplinary policies

  are overbroad; and (4) denial of procedural due process under the Fifth and Fourteenth

  Amendments. Id. at 17-28. On April 30, 2020, plaintiff filed a motion for temporary

  restraining order and preliminary injunction. Docket No. 35. Defendants responded to

  that portion of it seeking a TRO on May 4, 2020. Docket No. 37. Plaintiff filed a reply

  on May 5, 2020. Docket No. 38.


                                                2
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 3 of 8




         Plaintiff seeks a temporary restraining order ordering defendants “to remove any

  disciplinary notations associated with [plaintiff’s] Oct. 10, 2019 post; [to] not take any

  disciplinary measures should [plaintiff] post similar nonthreatening, constitutionally

  protected speech; and [to] not enfor ce [defendants’] unconstitutionally overbroad and

  vague policies . . . against [plaintiff’s] future speech.” Docket No. 35 at 1.

         To succeed on a motion for temporary restraining order, the moving party must

  show (1) a likelihood of success on the merits; (2) a likelihood that the movant will

  suffer irreparable harm in the absence of preliminary relief; (3) that the balance of

  equities tips in the movant’s favor; and (4) that the injunction is in the public interest.

  RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (citing Winter v. Nat.

  Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)); see also Little v. Jones, 607 F.3d 1245,

  1251 (10th Cir. 2010)). “[B]ecause a preliminary injunction is an extraordinary remedy,

  the right to relief must be clear and unequivocal.” Beltronics USA, Inc. v. Midwest

  Inventory Distribution, LLC, 562 F.3d 1067, 1070 (10th Cir. 2009) (quoting Greater

  Yellowstone Coal. v. Flowers, 321 F.3d 1250, 1256 (10th Cir. 2003)) (internal quotation

  marks omitted). Granting such “drastic relief,” United States ex rel. Citizen Band

  Potawatomi Indian Tribe of Okla. v. Enter. Mgmt. Consultants, Inc., 883 F.2d 886, 888-

  89 (10th Cir. 1989), “is the exception rather than the rule.” GTE Corp. v. Williams, 731

  F.2d 676, 678 (10th Cir. 1984).

         “[B]ecause a showing of probable irreparable harm is the single most important

  prerequisite for the issuance of a [TRO], the moving party must first demonstrate that

  such injury is likely before the other requirements will be considered.” First W. Capital

  Mgmt. Co. v. Malamed, 874 F.3d 1136, 1141 (10th Cir. 2017) (internal quotation marks

                                                3
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 4 of 8




  omitted)). “To constitute irreparable harm, an injury must be certain, great, actual and

  not theoretical.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003).

  The “party seeking injunctive relief must show that the injury complained of is of such

  imminence that there is a clear and present need for equitable relief to prevent

  irreparable harm.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1267 (10th Cir. 2005)

  (quoting Heideman, 348 F.3d at 1189). “Purely speculative harm will not suffice.”

  RoDa Drilling, 552 F.3d at 1210; see also 11A Charles Alan Wright, Arthur R. Miller &

  Mary Kay Kane, Federal Practice & Procedure § 2948.1 (“Speculative injury is not

  sufficient; there must be more than an unfounded fear on the part of the applicant;” “a

  [TRO] will not be issued simply to prevent the possibility of some remote future injury.”).

         Plaintiff asserts that immediate injunctive relief is necessary to prevent

  irreparable harm because “defendants have expressly threatened to suspend A.K. if

  she should engage in similar speech” and because “[d]efendants are maintaining

  records documenting that they suspended A.K. for her supposed violation of school

  policies” and that “[t]hese records may later be released to higher education institutions

  to which [plaintiff] will eventually apply, thus threatening her future academic career.”

  Docket No. 35 at 14.

         The Court finds that any alleged harm is both too speculative and too remote to

  justify issuance of a temporary restraining order. While plaintiff asserts that

  documentation of her suspension may “threaten[] her future academic career” should

  she apply to higher education institutions, id., plaintiff does not allege that she has

  applied to any higher education institutions or that her application is imminent. Instead,

  she asserts that she will “eventually” apply to these schools. Id. However, a party

                                               4
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 5 of 8




  seeking a temporary restraining order “must demonstrate that immediate irreparable

  harm is likely in the absence of injunctive relief – not merely that irreparable harm may

  possibly occur at some point in the future.” Waters Corp. v. Agilent Tech. Inc., 410 F.

  Supp. 3d 702, 713 (D. Del. 2019). “Issuing a preliminary injunction based only on a

  possibility of irreparable harm is inconsistent with [the Supreme Court’s]

  characterization of injunctive relief as an extraordinary remedy that may only be

  awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter, 555

  U.S. at 22. Plaintiff has not demonstrated that she will suffer imminent irreparable harm

  resulting from defendants’ maintenance of her disciplinary records if a TRO is not

  issued.

         Plaintiff implies that merely alleging a potential violation of her First Amendment

  rights is sufficient to demonstrate an irreparable injury. Docket No. 35 at 13. Plaintiff is

  correct that “[t]he loss of First Amendment freedoms, for even minimal periods of time,

  unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373

  (1976). “However, Elrod does not stand for the proposition that a plaintiff need only

  allege a First Amendment violation to automatically show irreparable harm.” Bauchman

  By and Through Bauchman v. West High Sch., 900 F. Supp. 248, 251 n.3 (D. Utah

  1995). “Indeed, [in Elrod,] the Supreme Court stated that the evidence presented at the

  district court hearing . . . made it ‘clear . . . that First Amendment interests were either

  being threatened or in fact being impaired at the time relief was sought.’” Id. (quoting

  Elrod, 427 U.S. at 373); see also Johnson v. Cache Cty. Sch. Dist., 323 F. Supp. 3d

  1301, 1314 (D. Utah 2018) (stating that any assumption that a violation of constitutional

  rights constitutes irreparable harm “is not absolute” because “the Tenth Circuit has

                                                5
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 6 of 8




  found that ‘[i]t is necessary . . . to consider the specific character of the First

  Amendment claim.’”) (quoting Heideman, 348 F.3d at 1190). “Courts should still

  question whether the harm is imminent, great, or substantial.” Martinez v. City of Rio

  Rancho, 2015 WL 13650058, at *5 (D.N.M. July 10, 2015).

         Endeavor Academy is closed for the remainder of the school year due to the

  COVID-19 pandemic. See Docket No. 35-4 at 5-6, ¶¶ 26-27. Given that plaintiff and

  her classmates will not be returning to school grounds, plaintiff has not explained why

  posting a “similar” picture is likely to subject her to school-sanctioned discipline based

  on “[b]ehavior on or off school property which is detrimental to the welfare, safety, or

  morals of other students or school personnel.” Docket No. 13 at 15, ¶ 57; see also

  Docket No. 35 at 14 (simply stating that “the threat of continuing harm remains just as

  real even though [Endeavor Academy] has moved to online instruction”). Moreover,

  plaintiff has not explained why any alleged effect that her suspension has had on her

  Snapchat posting habits is “great” or “substantial.” See Johnson, 323 F. Supp. 3d at

  1316 (finding that plaintiff, who was disciplined for Snapchat post, had not shown that

  “the alleged censorship is ‘great or substantial’ as is required for irreparable harm”);

  see also Martinez, 2015 WL 13650058, at *5 (finding that plaintiff had not made a

  showing that her harm was either great or substantial because, “[a]t this time, Plaintiff’s

  injuries are merely speculative and it is not certain that her abstention from

  horn-honking and headlight-flashing demonstrates a restriction on

  constitutionally-protected conduct.”). The Court finds that plaintiff has not established

  that the alleged irreparable harm is “certain, great, actual and not theoretical.”

  Heideman, 348 F.3d at 1189; see also J.S. v. Blue Mountain Sch. Dist., 2007 WL

                                                 6
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 7 of 8




  954245, at *3 (M.D. Pa. Mar. 29, 2007) (finding that plaintiff had not established

  irreparable injury due to alleged First Amendment violation when, at temporary

  restraining order stage, the court “[could not] conclude that a constitutional violation

  ha[d] occurred”).1

         The Court finds that plaintiff has not met her burden of demonstrating immediate

  irreparable harm so as to justify issuance of a temporary restraining order. As a result,

  the Court need not address the remaining TRO factors. See Big O Tires, LLC v. Felix

  Bros., Inc., 724 F. Supp. 2d 1107, 1121 (D. Colo. 2010) (“The Court declines to

  address the remaining preliminary injunction elements, as the resolution of them will

  have no bearing on the outcome.”).

         For these reasons, it is

         ORDERED that Plaintiff’s Motion and Supporting Memorandum of Points for

  Temporary Restraining Order and Preliminary Injunction [Docket No. 35] is DENIED in

  part insofar as it requests issuance of a temporary restraining order. It is further



         1
             Additionally, the Court notes that plaintiff waited over six months after her
  suspension and two months after this lawsuit was filed to seek a temporary restraining
  order. “[D]elay is an important consideration in the assessment of irreparable harm for
  purposes of a preliminary injunction.” GTE Corp. v. Williams, 731 F.2d 676, 679 (10th
  Cir. 1984); see also Am. Ass’n of People With Disabilities v. Herrera, 580 F. Supp. 2d
  1195, 1246 (D.N.M. 2008) (finding that plaintiffs’ two-week delay from filing lawsuit to
  seeking preliminary injunction “considerably undercut[] their allegation of irreparable
  harm”). While plaintiff argues that this delay was the result of “several good faith
  efforts over the last several weeks to reach a stipulation with [defendants] that would
  avoid the need for this very litigation over the need for preliminary injunctive relief,”
  Docket No. 38 at 2, plaintiff represents that these efforts began on March 17, 2020 –
  still five months after plaintiff’s suspension and one month after the filing of this lawsuit.
  Id. While the Court commends the parties’ attempt to narrow the issues, the Court
  finds that the delay in seeking injunctive relief cuts against plaintiff’s assertions of
  imminent irreparable harm.

                                                7
Case 1:20-cv-00392-PAB-NRN Document 39 Filed 05/06/20 USDC Colorado Page 8 of 8




            ORDERED that defendants shall respond to the portion of plaintiff’s motion

  seeking a preliminary injunction on or before May 21, 2020. It is further

            ORDERED that plaintiff shall file a reply on or before June 4, 2020. It is further

            ORDERED that, in order for the Court to determine the length of the preliminary

  injunction hearing, plaintiff shall file a witness list, using the form found at

  http://www.cod.uscourts.gov/JudicialOfficers/ActiveArticleIIIJudges/HonPhilipABrimmer.

  aspx, indicating the witnesses she intends to call at a preliminary injunction hearing

  and the length of time of her direct examinations no later than May 25, 2020. It is

  further

            ORDERED that defendants shall file their witness list for the preliminary

  injunction hearing, which shall include estimates of time required for cross-examining

  plaintiff’s witnesses and estimates of time for conducting the direct examination of

  defendants’ witnesses, no later than May 27, 2020. It is further

            ORDERED that counsel shall jointly contact Chambers via conference call (303-

  335-2794) no later than May 29, 2020 to schedule a preliminary injunction hearing.


            DATED May 6, 2020.

                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                 8
